                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

                           IN ADMIRALTY

KRAKEN CYCLE BOATS, LLC,

             Plaintiff,
v.
                                      CASE NO. 8:18-cv-1702-T-33SPF
DIANE MOLETTO,

          Defendant.
____________________________/

                                ORDER

     This Cause is before the Court on Plaintiff Kraken Cycle

Boats, LLC’s Motion for Default Judgment Against Non Filing

Claimants (Doc. # 29), which was filed on October 10, 2018.

As explained below, the Court grants the Motion.

Discussion

     On July 16, 2017, Diane Moletto was injured when she fell

while boarding Plaintiff’s 32-foot Kraken Cycle Boats in

Tampa, Florida. (Doc. # 1 at ¶ 24).            Prior to the planned

excursion, Moletto signed a release. “Kraken Cycle Boats

believes that the Release bars any claims by Moletto against

it, the company’s owners, captains, employees and agents, and

against   the   Vessel,   for   the   bodily   injuries   claimed   by

Moletto, but is uncertain about its rights and obligations.”

(Id. at ¶ 27). Therefore, on July 13, 2018, Kraken Cycle filed
a two-count Complaint against Moletto for declaratory judgment

and for exoneration from or limitation of liability.     On July

30, 2018, the Court entered a Monition which, inter alia,

directed potential claimants to appear and respond to the

action by September 28, 2018. (Doc. # 7).

     Kraken Cycle filed a Proof of Publication indicating that

the Notice of Monition was published in The Tampa Bay Times on

August 1, 2018; August 14, 2018; August 18, 2018; and August

25, 2018. (Doc. # 20). The Publication further indicated that

the failure to timely file a claim and/or answer by September

28, 2018, could result in the waiver of the right to file a

claim and/or answer.   (Id.).

     Claimant Moletto filed an answer, affirmative defenses,

and claim.   (Doc. # 11, 12).       No other potential claimants

have filed answers or claims, or otherwise appeared in this

action.   On October 8, 2018, Kraken Cycle filed a Motion for

Entry of Clerk’s Default as to non-filing claimants. (Doc. #

26). The Clerk entered a default against the non-filing

claimants pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure on October 9, 2018. (Doc. # 27).     At this juncture,

Kraken Cycle requests that the Court enter a default judgment

against all persons and entities who have failed to file



                                2
